Citation Nr: 1019039	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for a service-connected cervical spine strain.  

2.  Entitlement to service connection for numbness and pain 
of the left upper extremity, to include as secondary to 
service-connected cervical spine strain. 

3.  Entitlement to service connection for numbness of the 
left lower extremity, to include as secondary to service-
connected cervical spine strain. 

4.  Entitlement to service connection for a dental disorder 
manifested by tooth decay and pain, to include as secondary 
to service-connected post-traumatic stress disorder 
("PTSD"). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2007 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg Florida in which 
the RO, among other things, denied the benefits sought on 
appeal.  The appellant, who had active service from December 
1986 to March 1997, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in January 
2010. See January 2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, these claims are hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant and inform him that 
further action is required on his part.  





REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to an increased rating for 
a cervical spine disorder, service connection for a left 
upper extremity disorder, service connection for a left lower 
extremity disorder and service connection for a dental 
disorder discloses a need for further development prior to 
final appellate review.  

Initially, in terms of the issue of whether the appellant is 
entitled to an evaluation in excess of 20 percent for a 
cervical spine disability, the Board observes that in the 
rating decision on appeal, the RO continued to assign a 
disability rating of 20 percent primarily on the basis of a 
July 2007 cervical spine VA examination report. See July 2007 
VA examination report; August 2007 rating decision.  
Unfortunately, a review of this examination report in 
conjunction with the entire claims file reveals that the 
medical opinions contained therein may be incomplete as 
pertinent private medical records appear to be missing from 
the claims file. See July 2007 VA examination report, pgs. 4, 
6.  Specifically, the Board observes that while the appellant 
provided a medical authorization and private medical records 
from Tallahassee Neurological Clinic in support of his 
increased rating claim (see February 2007 statement in 
support, with attachments), the records from this facility 
ultimately associated with the claims file were incomplete. 
Id.  The RO, not realizing that these medical records were 
incomplete, failed to request them on the appellant's behalf. 
See "note" in comments section of February 2007 medical 
authorization.  As these medical records may alter the 
medical opinions contained in the July 2007 VA examination 
report (see, e.g., July 2007 VA examination report, p. 6), 
the Board finds that the appellant's increased rating claim 
and intertwined secondary service connection claims (for 
disorders of the left upper 
and lower extremities) must be remanded in order for the RO 
to associate all outstanding medical records with the claims 
file.  

After the above-referenced medical records are obtained, the 
appellant should be afforded a new VA orthopedic examination.  
The Board finds a new VA orthopedic examination to be 
warranted on the basis that the appellant's January 2010 BVA 
hearing testimony raised the medical question of whether the 
appellant's cervical spine disability may have increased in 
severity since the appellant's July 2007 
VA examination.  Although the mere passage of time does not 
necessarily require that a VA examination be rescheduled, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  Additionally, the Board 
observes that while the July 2007 VA examination report 
contains medical opinions pertaining to the appellant's 
claims of entitlement to service connection for an upper 
extremity disorder and lower extremity disorder, the medical 
examiner who provided the opinions failed to provide any 
supporting rationale or bases for his conclusions that the 
appellant's upper and lower extremity disorders were 
unrelated to his service-connected cervical spine disability.  
Therefore, these claims must also be addressed during the 
appellant's new orthopedic examination. 

Lastly, the Board turns to the appellant's claim of 
entitlement to service connection for a dental disorder 
secondary to his service-connected post-traumatic stress 
disorder ("PTSD").  For the record, the Board observes that 
dental conditions for which service-connected compensation 
benefits are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 (emphasis added).  Diagnostic Code 
9900 contemplates chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 
address loss of the mandible. Diagnostic Codes 9903 and 9904 
concern nonunion and malunion of the mandible, respectively.  
Diagnostic Code 9905 addresses temporomandibular articulation 
and limited jaw motion.  Diagnostic Codes 9906 and 9907 
contemplate loss of the ramus, and Diagnostic Codes 9908 and 
9909 address loss of the condyloid process.  Diagnostic Codes 
9910 and 9910 concern loss of the hard palate.  Loss of teeth 
is contemplated under Diagnostic Code 9913, and loss of the 
maxilla is addressed under Diagnostic Codes 9914 and 9915.  
Finally, Diagnostic Code 9916 concerns malunion or nonunion 
of the maxilla.  Service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance 
with 38 C.F.R. § 17.161. See 38 C.F.R. 
§ 3.381 (emphasis added). 

The evidence of record in the present case shows that the 
appellant's dental disorder, consisting of carious teeth, 
does not involve any of the dental conditions found under 38 
C.F.R. § 4.150. See May 2007 VA dental examination report; 
private dental records.  Thus, the RO properly concluded that 
entitlement to direct or secondary service-connection for 
compensation purposes is not warranted. August 2007 rating 
decision.  However, a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  Since 
the RO has not had the opportunity to adjudicate the 
appellant's dental disorder claim in terms of establishing 
service connection for the purpose of establishing 
eligibility for outpatient dental treatment, this claim must 
also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's claims, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  As discussed in the narrative 
above, the RO should contact the 
appellant and request the names, 
addresses and authorizations for any 
medical provider from whom the 
appellant has received medical 
treatment associated with his back, 
upper extremity and lower extremity 
symptomatology since his separation 
from service whose records have not 
already been associated with the claims 
file, to specifically include an 
updated medical authorization for 
Tallahassee Neurological Clinic.  After 
obtaining the authorizations, the RO 
should attempt to associate these 
medical records with the claims file.  
The appellant should also be informed, 
in the alternative, that he may obtain 
these records himself and submit them 
to the RO. 

3.  Subsequent to the completion of the 
foregoing directives and any additional 
development deemed necessary by the RO, 
the appellant should be scheduled for a 
VA orthopedic examination with an 
appropriately qualified VA examiner to 
determine the current nature and 
severity of the appellant's service-
connected cervical spine strain, as 
well as to provide a medical opinion as 
to whether the appellant experiences an 
upper extremity disorder or lower 
extremity disorder that is 
etiologically related to the 
appellant's period of service or the 
appellant's service-connected cervical 
spine disability.  Any and all studies, 
tests and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on whether 
there is evidence of limitation of 
motion of the appellant's cervical 
spine.  In doing so, the examiner 
should comment on both active and 
passive ranges of motion.  The presence 
of objective evidence of pain, excess 
fatigability, incoordination and 
weakness should also be noted, as 
should any additional disability due to 
these factors.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

	4.  After considering all of the 
evidence of record, the RO should 
review on the merits the appellant's 
increased rating claim, claims of 
entitlement to service connection for a 
left upper extremity disorder and left 
lower extremity disorder and whether 
the appellant is entitled to service 
connection for the purpose of 
establishing eligibility for outpatient 
dental treatment.  If the benefits 
sought are not granted, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


